Per Curiam.
— This is a proceeding contesting an election held in Saline county, outside the city of Marshall and including the city of Slater, under the local option law of 1887 (Acts 1887, p. 179). There are many questions presented for our consideration as to whether the county court had the right to include the city of Slater in the order for election as it was contended that city had more than twenty-five hundred inhabitants, but as the objection to the notice of election goes to the whole case, we will only consider that point. The election was held on October 18, the notice therefor was given and published by inserting it in a newspaper four times once in each week for four consecutive weeks, as follows, — September 24, October 1, October 8, and October 16, thus covering a period of twenty-four days *634instead of twenty-eight days. We considered this precise point at length in State ex rel. v. Tucker, ante, p. 620, and there determined the notice should have covered the period of four full weeks of twenty-eight days before the election, and not having done so in this case, the election was for that reason, if not for others, void.
The judgment is therefore affirmed.